Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 1 of 24 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

SPS >>> >>> SS SS SS SSS SoS SS >>> >>> > SR]

DORA L. ADKINS, | |
P.O. BOX 3825 Nov 17 2020 |)
MERRIFIELD, VA 22116 ee

Plaintiff (prose), Saal

 

 

V. CIVILACTIONNO.: /- 2eV 141°

HYATT CORPORATION, AIT i MN Sh/
Registered Agent/Registered Office
100 Shockoe Slip Fl 2
Richmond, VA, 23219 - 4100, USA
Defendant.

D>P>P>P>>>>>>> >> >>> >>> >> >>> >>> >>>
COMPLAINT

COMES NOW the Plaintiff, Dora L. Adkins, pro se, provides a
“Complaint,” against the Defendant, Hyatt Corporation. This Complaint includes:
Count #1: Breach of Contract; Count #2: Intentional Infliction of Emotional
Distress; and a Claim for Punitive Damages as a Prima Facie Case Cause of

Action, states as follows for: Primary Claim of Chemical Poisoning:

 

DIVERSITY JURISDICTION
This Court enjoys subject matter jurisdiction over this action under 28
U.S.C. §1332(a)(1) because the Plaintiff, Dora L. Adkins resides in the State of
Virginia; specifically, Fairfax County and Defendant’s Principal Office is located

in Chicago, IL which makes the two parties’ citizens of different states and the
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 2 of 24 PagelD# 2

amount in controversy exceeds $75,000. Specifically, Dora L. Adkins resides in
Fairfax County with a mailing address of P.O. Box 3825, Merrifield, VA 22116
and the Defendant, Starbucks Corporation’s Principal Office is located at 150 N
Riverside Plz, Chicago, IL, 60606 - 1598, USA. (EXHIBIT #1: See, Copy of
Business Entity Details for Hyatt Corporation, Proof of Diversity). The Diversity
of citizenship between the Plaintiff, Dora L. Adkins and the Defendant, Hyatt
Corporation is completely different; as well as the amount in controversy is for
$350,000 Dollars and this Honorable Court holds jurisdiction over the Complaint.
Plaintiff is asking for in Count #1: Breach of Contract - Two-Hundred
Million Dollars; Count #2: Intentional Infliction of Emotional Distress - Two
Hundred Million Dollars; and a Claim for Punitive Damages —- Two-Hundred
Million Dollars. The in-controversy amount for Punitive Damages is $350,000. As
a matter of law, Plaintiff established she has suffered an extreme & debilitating
injury of emotional distress damages that satisfy the $75,000 amount in
controversy limit. Virginia cap on punitive damages. ... Virginia statute § 8.01-38.1
places a cap of $350,000 on punitive damages courts may award to punish
wrongdoers. Plaintiff will use the Virginia cap on punitive damages to meet the
$75,000 requirement for the amount in controversy limit.
INTRODUCTION TO PRIMA FACIE CASE:

1. The Plaintiff entered into a Contract with Defendant, Hyatt Corporation,
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 3 of 24 PagelD# 3

owner and operator of the Hyatt Regency Reston Hotel located in Reston Virginia
which started on August 18, 2020. The Plaintiff reserved and paid for a Guest’s
Room by using a Debit Card at the Front Desk of the Hyatt Regency Reston Hotel
located in Reston, VA. (EXHIBIT #2: See, Copy of Reservations made from
August 18, 2020 through Present, at the Hyatt Regency Reston Hotel):
PRIMA FACIE CASE:
FACTS OF THE COMPLAINT:

2. During a consecutive stay starting on August 18, 2020 through
Present, the Plaintiff suffered a physical injury of severe and debilitating Head
and/or Brain injury from chemical poisoning that was spayed inside Guest Room
#1505 on November 10, 2020.

3. The physical injury of a Brain Injury was allegedly caused by employees
for Hyatt Regency Reston Hotel located in Reston, VA. (EMAIL #1: See, Email
Sent to Self-Regarding the Chemical Spayed Inside Guest Room #1505, Dated,

November 11, 2020).

EMAIL TO SELF REGARDING CHEMICAL POISONING
SPRAYED INISIDE GUEST ROOM #1505

From: doraadkins7@aol.com

To: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
Ce: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
Date: Wed, Nov 11, 2020 8:17 am
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 4 of 24 PagelD# 4

EMAIL TO SELF REGARDING CHEMICAL POISONING
SPRAYED INISIDE GUEST ROOM #1505

November 11, 2020

On November 10, 2020, after I returned from about 2-Hours of being
out of Guest Room #1505 A CHEMICAL POISOING WAS
SPRAYED INSIDE GUEST ROOM #1505.1 became

IMMEDIATELY GOT SICK with migraine headache, nausea and
overall sickness. Something being sprayed inside Guest Room #1505
started on Thursday, November 5, 2020 and I reported the incident to
Rodney Brinson, Engineer for Hyatt Regency Hotel, located in Reston
VA on Friday, November 6, 2020 when there was a made-up reason to
enter Guest Room #1505 per a Notice received from Tyson Warren,
General Manager on November 5, 2020.

Guest Room #1505 filled the air with the spayed substance.

WHEN WILL IT STOP! WHEN WILL IT STTOP!

If I leave the Hyatt Regency Hotel, located in Reston VA, WHERE
WILL I GO IN THIS COVID-A9 PANDEMIC!! WITH NO FUNDS
TO DO ANYTHING INCLUDING EATING!!!

Guests have been switched in and out of the Guest Room directly
beside Guest Room #1505 to prevent detection of where the
CHEMICAL POISONING IS COMING FROM. The Housekeeper is
called to clean the Guest Room to prevent detection of where the
CHEMICAL POISONING IS COMING FROM.

Sincerely,

Dora Adkins
4. The Plaintiff also sent emails to Self-Regarding another instance of

something being spayed inside Guest Room #1505 while Plaintiff was asleep on
Thursday, November 5, 2020 and reported the incident to Rodney Brinson,

4
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 5 of 24 PagelD# 5

Engineer for Hyatt Regency Hotel, located in Reston, VA on Friday, November 6,
2020; and the need to make a repair in the shower of Guest Room #1505 and a
required upgrading of Hyatt Regency Systems received underneath the door of
Guest Room #1505 on November 5, 2020. (EMAIL #1: See, Email Sent to Self-
Regarding the Chemical Spayed Inside Guest Room #1505, Dated, November 11,
2020; EMAIL #2: See, Other Emails Sent to Self-Regarding the Something Being
Sprayed Inside Guest Room #1505, Dated, November 6, 2020; EXHIBIT #3: See,
Notice Received from Tyson Warren, General Manager for Hyatt Regency Reston
Hotel, Dated, November 5, 2020))).

EMAIL TO SELF REGARDING STAY AT HYATT REGENCY HOTEL

LOCATED IN RESTON, VA

From: doraadkins7@aol.com

To: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
Ce: DoraAdkins7@aol.com <DoraAdkins7@aol.com>

Date: Fri, Nov 6, 2020 12:37 pm
EMAIL TO SELF REGARDING STAY AT HYATT REGENCY
HOTEL LOCATED IN RESTON, VA

November 6, 2020

On Thursday, October 29, 2020, Rodney Brinson, Engineer for Hyatt
Regency Hotel, located in Reston, VA knocked on Guest Room #1505
and informed me that it was reported by other Guests that the water
inside the shower in their Guest Room was HOT.

On October 29, 2020, I reported to Mr. Brinson, that the water inside
Guest Room #1505 had been extremely HOT since the start of my stay
in August 2020 and that there had not been any COLD water and that
my skin turned red from the extreme HOT water. I also shared that
extremely HOT water was not good for the skin and that my skin had

5
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 6 of 24 PagelD# 6

suffered red rashes on it. Mr. Brinson stated that he came by because
he wanted to have an engineer take a look at the device in the shower
of Guest Room #1505 to see if it needed replacing. I shared that as of
Thursday, October 29, 2020 the water in the shower had not been Hot
but Cold with an adjustable temperature had returned in the pass 3-
days and that I would call him if the ALL HOT water in Guest Room
#105 returned.

On Thursday, November 5, 2020, I received a Notice from Hyatt
Regency Hotel General Manager, Tyson Warren that access to Guest
Room #1505 was needed to “upgrade our systems." I telephoned the
Front Desk on Thursday, November 5, 2020 and requested an
appointment through Desiree, Front Desk Agent for 9:00 a.m. on
Friday, November 6, 2020. On November 6, 2020, I also telephoned
Mr. Brinson to ensure he was aware of the 9:00 a.m. appointment. He
stated that the Notice did not go into details, but access was needed to
install a device on the TV or Desk in the Guest Room for Security for
the Housekeepers in case there was an emergency. WHY DIDN’T
MR. BRINSON KNOW WHETHER IT WAS THE TV OR THE
DESK?

On November 6, 2020, I telephoned back to Mr. Brinson to inform
him that for Security purposes, I should not be inside Guest Room
#1505 for the 5-minute upgrade because my identity would be
revealed to the Contractors. He offered a nearby Guest Room

#1506 which was directly across from Guest Room #1505; and I did
not see ANYTHING OCCUR except the person looking around inside
the Guest Room. As well as BECAUSE OF COVID-19 and that the
upgrade was causing me a lot of problems because I do not want
anything touched inside Guest Room #1505. Mr. Brinson ensured me
that nothing would be touched. Mr. Brinson MUST have forgotten my
request within minutes because instead of providing me the Guest
Room before the contractors came, HE CAME with two
CONTRACTORS and addressed me by my first name "Dora." Mr.
Brinson COULD SEE I was visibly upset by his action without me
explaining and asked the two contractors to wait in the hallway before
the elevators but the two contactors still saw my face and was looking
at me as though they NEVER seen a person before.

The whole process was very upsetting because I had to clean behind

6
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 7 of 24 PagelD# 7

COUNT #1: ELEMENTS OF BREACH OF CONTRACT & FACTS TO
SUPPORT A CAUSE OF ACTION FOR BREACH OF CONTRACT:
ELEMENTS OF BREACH OF CONTRACT:

5. Plaintiff realleges paragraphs | through 4 as though fully set forth herein.

6. The elements of breach of contract include the following: Brown v.
Harms, 251 Va. 301, 306, 467 S.E.2d 805, 807 (Va. 1996) (“the essential elements
of a cause of action for breach of contract are: (1) a legal obligation of a defendant
to the plaintiff, (2) a violation or breach of that right or duty, and (3) a
consequential injury or damage to the plaintiff.””) (internal quotations omitted)
Retrieved on November 17, 2020 from hitp://www.nylitguide.com/survey-50 states
breach-contract-claim/

(1) The existence of a valid contract:
“a written or spoken agreement, especially one concerning
employment, sales, or tenancy, that is intended to be enforceable by

39

law.

FACTS TO SUPPORT A CAUSE OF ACTION FOR BREACH OF
CONTRACT:

7. Plaintiff realleges paragraphs 1 through 4 as though fully set forth herein.

8. The Plaintiff is staying at the Defendant, Hyatt Corporation, Hyatt
Regency Reston Hotel from August 18, 2020 through Present who entered into
Contract with Plaintiff when Plaintiff paid the room rate in exchange for a Guest’s

Room. 2) Performance or tendered performance by the Plaintiff: The Plaintiff

6
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 8 of 24 PagelD# 8

the two; Mr. Brinson and the Contractor who entered Guest Room
#1505 with wearing coverings of their shoes in a 4-STAR Hotel, the
Hyatt Regency.

I also questioned twice if the one person who entered Guest Room
#1505 was also staying in Guest Room #1504 and/or directly beside
Guest Room #1505 because I reported to Mr. Brinson that I was
awakened with a smell that got inside Guest Room #1505 at
approximately 10:00 p.m. on Thursday, November 5, 2020. Mr.
Brinson had stated that the CONTRACTORS were staying at the
Hotel and that the upgrade had been going on earlier in the week. Mr.
Brinson asked if the smell came from the next Guest Room directly
beside Guest Room #1505 and I stated I did not know.

I also reported to Mr. Brinson whether or not there were gold bars in
the Guest Rooms near Guest Room #1505 because the Guest Rooms
had Guest in and out of the Guest Rooms as if there were NO OTHER
Guest Rooms available in the entire Hotel. I stated that the Hotel is not
sold out because I leave the Hotel EVERY DAY and can see that the
Hotel is not SOLD out. Mr. Brinson seen to be aware that there is a
24-Hour Guideline because of COVID-19 restrictions and stated he
would check with the Front Desk.

THE WHOLE NEED TO GET INSIDE GUEST ROOM #1505 IS
UNNEVING AND VERY-UPSETTING BECAUSE I DON’T
BELIEVE THE NEED.

The protocol to have an outside CONTRACTOR INSIDE Guest
Room #1505 while being occupied is IMPROPER and a

HUGE RISK; EVEN FOR 5-MINUTES. IT APPEARS THAT
THE FIRST ATTEMPT DID'T WORK BECAUSE THE HOT
WATER CORRECTED ITSELF IN THE SHOWER OF GUEST
ROOM #1505 AND MR. BRINSON ALSO STATED THAT THE
PROBLEM WAS IN GUEST ROOM #1405. WHY DIDN'T MR.
BRINSON CHECK GUEST ROOM #1405 BEFORE
DISTURBING ME ON THURSDAY, OCTOBER 29, 2020.

Sincerely,

Dora Adkins
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 9 of 24 PagelD# 9

performed her duty by paying approximately $16,000.00 for the Guest’s Room
either before or shortly after using Guest’s Room ##1505.

9. “A breach of contract occurs when a party fails to perform an act that
it has expressly or impliedly promised to perform.” Defendant, Hyatt Corporation,
failed to sell the Plaintiff a Guest’s Room in which she paid for; free of chemicals
poisoning

10. The Defendant’s Business of selling Guest’s Rooms for a daily rate is
expressly or implied promise that the Plaintiff as a “Guest” will go without
incident if Plaintiff pays on time and/or upon an agreed upon date to live in a
Hotel’s Guest Room.

11. The Plaintiff did not bargain with the Defendant, Hyatt Corporation,
to cause her severe and debilitating brain injury; if not death, by attempted
premeditated murder of spraying a chemical poisoning directly inside Guest Room
#1505.

12. The Defendant, Hyatt Corporation, through a Contract with the
Plaintiff had a legal obligation to the Plaintiff to ensure her paid-for-room would
be free of chemical poisoning and to perform any investigation and/or changes
requires when Plaintiff reported that something was sprayed into Guest Room
#1505 on November 5, 2020, at approximately 10:00 p.m.

13. The Defendant, Hyatt Corporation, violated or breached that right or
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 10 of 24 PagelD# 10

duty when it failed without any fault of Plaintiff to provide a Guest’s Room as
promised in the contract and caused the Plaintiff to become seriously physically
injured with severe debilitating Head and/or Brian injury which caused Plaintiff
rector bleeding to get rid of severe debilitating Head and/or Brian injury and
AFTER Plaintiff discovered NO MEDICINE CAN RID the pain of a Brain Injury
caused from chemical poisoning.

14. Upon the Guest’s (who was Dora L. Adkins) request for reservation, a
hotel (Hyatt Regency Reston Hotel) accommodation Contract comes into
existence upon the Hotel’s corresponding confirmation of the reservation that took
place on August 18, 2020. Contractual Partners are the Hotel (Hyatt Regency
Reston Hotel) and the Guest (Dora L. Adkins). The Hotel is obliged to have the
booked rooms available according to the General Terms and to render the services
agreed. The Guest is obliged to pay the prices applying to or agreed. On for
provision of accommodation and additional services he/she has used.

COUNT #2: ELEMENTS FOR INTENTIONAL INFLICTION OF

EMOTIONAL DISTRESS AND FACTS TO SUPPORT INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS:

ELEMENTS FOR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS:

e Extreme or outrageous conduct that
- Intentionally or recklessly causes
e Severe emotional distress (and possible also bodily harm)

FACTS TO SUPPORT INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS:

10
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 11 of 24 PagelD# 11

Extreme and Outrageous Conduct:
15. Plaintiff realleges paragraphs | through 4 as though fully set forth

herein.
16. Defendant, Hyatt Corporation alleged behavior constitutes extreme

and outrageous conduct when it allegedly intentionally and recklessly caused the
Plaintiff to suffer a severe and debilitating Head and/or Brian injury from alleged
chemical poisoning being sprayed directly inside Guest Room #1505. The pain
Plaintiff suffered on Tuesday, November 10, 2020, from inhaling a chemical
poisoning most likely carbon tetrachloride (a sweet smelling poisoning)
attacked Plaintiff's brain cells and caused a severe brain injury... (EMAIL #1: See,
Email Sent to Self-Regarding the Chemical Spayed Inside Guest Room #1505,
Dated, November 11, 2020; EMAIL #3: See, Email Sent to Self-Regarding the
Chemical Spayed Inside Guest Room #1505, Dated, November 15, 2020)).
Intent/Recklessness:

17. Plaintiff realleges paragraphs 1 through 4 as though fully set forth herein.

18. In addition to acting in an extreme an outrageous manner, Defendant,
Hyatt Corporation acted with intent or recklessness because Hyatt Corporation
allegedly targeted the Plaintiff when Rodney Brinson, Engineer for Hyatt Regency
Hotel, located in Reston, VA knocked on the Guest Room door of #1505 and
stated that reports by other Guests had been made that the Hot water was extremely

Hot. (EMAIL #1: See, Email Sent to Self-Regarding the Chemical Spayed Inside

11
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 12 of 24 PagelD# 12

Guest Room #1505; EMAIL #3: See, Email Sent to Self-Regarding the Chemical
Spayed Inside Guest Room #1505, Dated, November 15, 2020)).
Severe Emotional Distress:

19. Plaintiff realleges paragraphs | through 4 as though fully set forth herein.

20. Inthe Plaintiff's claim for Intentional Infliction, the Plaintiff's Emotional
Distress in response to extreme and outrageous behavior reached a "severe" level.
The Plaintiff can prove an injury that the Emotional Distress she experienced
reached a sufficient level of severity, which justifies an award for Intentional
Infliction. (EMAIL #1: See, Email Sent to Self-Regarding the Chemical Spayed
Inside Guest Room #1505, Dated, November 11, 2020; EMAIL #3: See, Email
Sent to Self-Regarding the Chemical Spayed Inside Guest Room #1505, Dated,
November 15, 2020)).

21. The intensity and duration of the emotional distress also contribute to
Plaintiff’s severity, in that, she become bed-ridden and/or out of commission when
chemical poisoning make contact with Plaintiff's body. (EMAIL #1: See, Email
Sent to Self-Regarding the Chemical Spayed Inside Guest Room #1505, Dated,
November 11, 2020; EMAIL #3: See, Email Sent to Self-Regarding the Chemical
Spayed Inside Guest Room #1505, Dated, November 15, 2020)).

CLAIM: ELEMENTS FOR PUNITIVE DAMAGES AND FACTS TO
SUPPORT PUNITIVE DAMAGES:

ELEMENTS FOR PUNITIVE DAMAGES:

12
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 13 of 24 PagelD# 13

22. Plaintiff realleges paragraphs 1 through 4 as though fully set forth herein.
23. Punitive Damages may only be awarded where there is misconduct or
actual malice, or such recklessness or negligence as to evince a conscious disregard

of the rights of others. Giant of Virginia v. Pigg, 207 Va. 679, 685-86 (1967).”

FACTS TO SUPPORT PUNITIVE DAMAGES:
24. Plaintiff realleges paragraphs | through 4 as though fully set forth herein.

25. The Cause of Action for this lawsuit against Hyatt, Corporation is a
Breach of Contract caused by the underlying torts of Intentional Infliction of
Emotional Distress and a Claim for Punitive Damages. The Defendant’s
misconduct or actual malice, or such recklessness or negligence as to evince a
conscious disregard of the rights of others caused the Plaintiff to come into direct
contact with chemicals poisoning sprayed inside Guest #1505 Room occupied by
the Plaintiff. The actions by the Defendant, Hyatt Corporation are premeditated
murder because the Defendant, Hyatt Regency Reston Hotel was fully aware of
Plaintiff's allergic reactions especially to chemicals and furthermore chemical
poisoning have no place inside a Guest’s Room. The actions by the tortfeasors
were malicious.

26. The Defendant, Hyatt Corporation, misconduct, or actual malice
or recklessness or negligence evinced a conscious disregard of the rights of the

Plaintiff when employees at the Front Desk and/or management for Hyatt Regency

13
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 14 of 24 PagelD# 14

Reston Hotel are the ONLY individuals with knowledge that Plaintiff is in Guest
Room #1505 because Plaintiff have not had ANY Guests and/or visitors inside
Guest Room #1505. Allegedly, other Guests were not targeted through viscous
harmful and unlawful actions directed against the Plaintiff; otherwise, there would
be no Guests at the Defendant’s Hotel.

27. The Defendant, Hyatt Corporation misconduct or actual malice or
recklessness forced the Plaintiff to be on constant guard for safety and the
protection of her life; and prevents relaxation one could have through proper
services at a Hotel.

28. Plaintiff’s damages consist of a severe debilitating excruciating
Head and/or Brian injury.

29. Plaintiff should recover exemplary or punitive damages because the
Plaintiff has shown in this Complaint that the willful and wanton acts were taken
on a dry run on Thursday, November 5, 2020 when a non-chemical substance was
spayed inside Guest Room #1505 and no actions were taken by Rodney Brinson,
Engineer for Hyatt Regency Hotel, located in Reston, VA when Plaintiff reported

the problem to Mr. Brinson on Friday, November 6, 2020.

SUMMARY:

30. The Plaintiff was subjected to actual malice, or such recklessness or

14
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 15 of 24 PagelD# 15

negligence by the Defendant, Hyatt Corporation as to evince a conscious
disregard of the rights of other intentional harmful and unlawful actions. Plaintiff
inhaled a chemical poisoning most likely carbon tetrachloride (a sweet- smelling
poisoning) that attacked Plaintiff's brain cells and caused a brain injury. “The
primary effects of carbon tetrachloride in humans are on the liver, kidneys, and
central nervous system (CNS). Human symptoms of acute (short-term) inhalation
and oral exposures to carbon tetrachloride include headache, weakness, lethargy,
nausea, and vomiting.”

31. WHEREFORE, this Plaintiff claims SIX-HUNDRED MILLION

DOLLARS and whatever else this Honorable Court deems appropriate.

Respectfully Yours,

ose en

Dora L. Adkins, pro se

15
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 16 of 24 PagelD# 16

EMAIL #3:

Fwd: EMAIL TO SELF REGARDING CHEMICAL POISONING SPRAYED
INISIDE GUEST ROOM #1505 AT THE HYATT REGENCY HOTEL

LOCATED IN RESTON, VA

From: doraadkins7@aol.com

To: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
Ce: DoraAdkins7@aol.com <DoraAdkins7@aol.com>

Date: Sun, Nov 15, 2020 1:38 pm

CHEMICAL POISONING SMELL SPRAYED INSIDE GUEST
ROOM #1505 HAS A SWEET DEADLY SMELL!!!

November 15, 2020

The pain I suffered on Wednesday, November 10, 2020, from inhaling
a chemical poisoning most likely carbon tetrachloride (a sweet
smelling poisoning) attacked my brain cells and caused a brain injury
because the pain have been suffered by me before and CANNOT be
eased by taking medicine prescribed for a Migraine Headache. I
realized on Saturday, November 14, 2020, that the debilitating and
extreme pain I suffered on Wednesday, November 10, 2020 was a
BRAIN INJURY.

I RESEARCHED A SWEET-SMELLING POISONING AND
CARBON TETRACHLORIDE CAME UP.

“The primary effects of carbon tetrachloride in humans are on the
liver, kidneys, and central nervous system (CNS). Human
symptoms of acute (short-term) inhalation and oral exposures to
carbon tetrachloride include headache, weakness, lethargy,
nausea, and vomiting.”

I reported the first smell of something being sprayed inside Guest
Room #1505 to Rodney Brinson, Engineer for Hyatt Regency Hotel,
located in Reston VA on Friday, November 6, 2020, but have not
reported the incident to Tyson Warren, General Manager Hyatt

16
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 17 of 24 PagelD# 17

Regency Hotel, located in Reston VA in fear of having NO PLACE
TO STAY.

I thought about going to the police but from past experiences that has
not worked in numbers 1-5; number 6; and number 10. I also reported
the chemical poisoning that caused my DEATH used at Adaire
Apartment to the Police.

It happened before whereby a chemical poisoning most likely carbon
tetrachloride (a sweet-smelling poisoning) was spayed into my nearby
surroundings in the following cases:

1) Hallmark Condominium
2) Hallmark Condominium
3) Hallmark Condominium
4) Hallmark Condominium
5) Hallmark Condominium

NOTE: I was seen by an ER physician who treated me for a Migraine
Headache for the 5 Brain Injuries in Numbers 1-5, which I now

KNOW from November 10, 2020 chemical poisoning on the Brain
counteracts with any Migraine headache medicine.

6) Embassy Suites Hotel

7) Renaissance Hotel

8) Hilton Garden Inn Woodbridge, VA
9) Hyatt Regency

10) Hilton Alexandria Mark Center

The above list which may be incomplete contains when I came in
direct contact with a sweet-smelling poisoning most likely carbon
tetrachloride while living in my own condominium or living in a
Hotel.”

Sincerely,

Dora Adkins

17
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 18 of 24 PagelD# 18

From: doraadkins7@aol.com

To: DoraAdkins7@aol.com <DoraAdkins7@aol.com>

Cc: DoraAdkins7@aol.com <DoraAdkins7@aol.com>

Sent: Thu, Nov 12, 2020 6:45 pm

Subject: Fwd: EMAIL TO SELF REGARDING CHEMICAL
POISONING SPRAYED INISIDE GUEST ROOM #1505 AT THE
HYATT REGENCY HOTEL LOCATED IN RESTON, VA

CHEMICAL POISONING SMELL SPRAYED INSIDE GUEST
ROOM #1505 HAS A SWEET DEADLY SMELL!!!

Someone allegedly sprayed carbon tetrachloride inside Guest Room
#1505 because it had a very sweet smell and gave me a severe
migraine headache.

To cover up the crime several Guests were assigned to nearby Guest
Rooms.

-----Original Message-----

From: doraadkins7@aol.com

To: DoraAdkins7@aol.com <DoraAdkins7@aol.com>

Cc: DoraAdkins7@aol.com <DoraAdkins7@aol.com>

Sent: Wed, Nov 11, 2020 8:22 am

Subject: Fwd: EMAIL TO SELF REGARDING CHEMICAL
POISONING SPRAYED INISIDE GUEST ROOM #1505 AT THE
HYATT REGENCY HOTEL LOCATED IN RESTON, VA

CHEMICAL POISONING SMELL SPRAYED INSIDE GUEST
ROOM #1505 HAS A SWEET DEADLY SMELL!!!

From: doraadkins7@aol.com

To: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
Cc: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
Sent: Wed, Nov 11, 2020 8:17 am

18
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 19 of 24 PagelD# 19

Subject: EMAIL TO SELF REGARDING CHEMICAL POISONING
SPRAYED INISIDE GUEST ROOM #1505

EMAIL TO SELF REGARDING CHEMICAL POISONING
SPRAYED INISIDE GUEST ROOM #1505 AT THE HYATT
REGENCY HOTEL LOCATED IN RESTON, VA

November 11, 2020

On November 10, 2020, after I returned from about 2-Hours of being
out of Guest Room #1505 A CHEMICAL POISOING WAS
SPRAYED INSIDE GUEST ROOM #1505.I became
IMMEDIATELY GOT SICK with migraine headache, nausea and
overall sickness. Something being sprayed inside Guest Room #1505
started on Thursday, November 5, 2020 and I reported the incident to
Rodney Brinson, Engineer for Hyatt Regency Hotel, located in Reston
VA on Friday, November 6, 2020 when there was a made-up reason to
enter Guest Room #1505 per a Notice received from Tyson Warren,
General Manager on November 5, 2020.

Guest Room #1505 filled the air with the spayed substance.

WHEN WILL IT STOP! WHEN WILL IT STTOP!

If I leave the Hyatt Regency Hotel, located in Reston VA, WHERE
WILL I GO IN THIS COVID-A9 PANDEMIC!! WITH NO FUNDS
TO DO ANYTHING INCLUDING EATING!!!

Guests have been switched in and out of the Guest Room directly
beside Guest Room #1505 to prevent detection of where the
CHEMICAL POISONING IS COMING FROM. The Housekeeper is
called to clean the Guest Room to prevent detection of where the
CHEMICAL POISONING IS COMING FROM.

Sincerely,

Dora Adkins

19
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 20 of 24 PagelD# 20

 

ADDENDUM
COMPENSATORY DAMAGES:
1. “In accord with the foregoings, Plaintiff claim damages against Defendant as
follows:”
A. Compensatory Damages: TOTAL = Approximately $16,000,000 (NOT
INCLUDED):
(i) “Cost for Medicine for Brian Injury approximately $6.00

(

Note: The Plaintiff reserves the right to amend the compensatory (which was not
added in) and the amounts for Breach of Contract; Intentional Infliction of
Emotional Distress; and for Punitive Damages as a Prima Facie Case.

B. DAMAGES: SIX MILLION DOLLARS for:

Count #1: Breach of Contract; Count #2: Intentional Infliction of Emotional
Distress; Claim: and Punitive Damages.

Damages - means the amount of compensation the Plaintiff is seeking in this

lawsuit Count #1: Breach of Contract; Count #2; Tort of Intentional Infliction of

Emotional Distress; and a Claim for Punitive Damages as a Prima Facie Case.

JURY DEMANDED

2. Trial by jury is demanded.
WHEREFORE, Plaintiff demands judgment against the Defendant, Hyatt

Corporation in the TOTAL amount of SIX HUNDRED MILLION DOLLARS for
Breach of Contract — 200 MILLION; Intentional Infliction of Emotional Distress —

200 MILLION; Punitive Damages — 200-MILLION; Claim for Punitive Damages-

20
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 21 of 24 PagelD# 21

200-Million as a Prima Facie Case and/or whatever else the Court deem
appropriate.

Respectfully Yours,

whe LD hs.

Dora L. Adkins, pro se

Dora L. Adkins

P.O. Box 3825

Merrifield, Virginia 22116
DoraAdkins7@aol.com
No Telephone

Note: There is no way to contact the Plaintiff; except, by U.S. Mail to the above
address because there is no working telephone number(s) to provide.

HYATT CORPORATION
Registered Agent/Registered Office
100 Shockoe Slip Fl] 2

Richmond, VA, 23219 - 4100, USA

PHYSICAL ADDRESS OF HOTEL:
Hyatt Regency Reston

1800 Presidents Street

Reston, VA 22190

Phone: (703) 709-1234

Fax: 703-295-8295

21
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 22 of 24 PagelD# 22

CERTIFICATE OF SERVICE:
I certify that on November 17, 2020 I filed a “Complaint” along with all

Exhibits and Emails as it relates to the Defendant, Hyatt Corporation.

Respectfully Yours,
hee NUE Vas.

Dora L. Adkins, pro se

22
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 23 of 24 PagelD# 23

EXHIBITS:

EXHIBIT #1: See, Copy of Business Entity Details for Hyatt Corporation, Proof of
Diversity

EXHIBIT #2: See, Copy of Reservations made on August 18, 2020 through
Present at the Hyatt Regency Reston Hotel

EXHIBIT #3: See, Notice Received from Tyson Warren, General Manager for
Hyatt Regency Reston Hotel, Dated, November 5, 2020

EMAILS:

EMAIL #1: See, Email Sent to Self-Regarding the Chemical Spayed Inside Guest
Room #1505, Dated, November 11, 2020

EMAIL #2: See, Other Emails Sent to Self-Regarding the Something Being
Sprayed Inside Guest Room #1505, Dated, November 6, 2020

EMAIL #3: See, Email Sent to Self-Regarding the Chemical Spayed Inside Guest
Room #1505, Dated, November 15, 2020

23
Case 1:20-cv-01410-AJT-MSN Document1 Filed 11/17/20 Page 24 of 24 PagelD# 24

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

Alexandria Division
DORA L. ADKINS
Plaintiff,
Vv. Civil Action No.:
HYATT CORPORATION
Defendant.
CERTIFICATION

I declare under penalty of perjury that:

No attorney has prepared or assisted in the preparation of this document.

Dora L. Adkins
Name of Pro Se Party (Print or Type)
Executed on November 17, 2020 (Date)
OR
Dora L. Adkins
(Name of Attorney)
No Telephone Number

(Telephone Number of Attorney)

Prepared or assisted in preparation of this document.

 

Dora L. Adkins

Name of Pro Se Party (Print or Type)

[ LQD
Sane Fl UAE

Signature of Pro Se Pa Print or Type

Executed on November 17, 2020 (Date)

 

24
